DISMISS and Opinion Filed May 17, 2019




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-19-00308-CV

                     STEVEN K. TOPLETZ, Appellant
                                 V.
       RAYGAN BRYCE WADLE, INDEPENDENT ADMINISTRATOR OF THE
     ESTATE OF LYNDA CARROLL WILLIS, DECEASED, INDIVIDUALLY AND
           ON BEHALF OF LANCASTER BLUEGROVE, L.P., Appellee

                      On Appeal from the 416th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 416-04120-2012

                            MEMORANDUM OPINION
                  Before Justices Whitehill, Partida-Kipness, and Pedersen, III
                                  Opinion by Justice Whitehill
       Before the Court is appellant’s motion to dismiss the appeal. Appellant explains that the

appeal is now unnecessary because the trial court has vacated the appealed order. We grant the

motion and dismiss this appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                 /Bill Whitehill/
                                                 BILL WHITEHILL
                                                 JUSTICE


190308F.P05
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

 STEVEN K. TOPLETZ, Appellant                     On Appeal from the 416th Judicial District
                                                  Court, Collin County, Texas
 No. 05-19-00308-CV       V.                      Trial Court Cause No. 416-04120-2012.
                                                  Opinion delivered by Justice Whitehill.
 RAYGAN BRYCE WADLE,                              Justices Partida-Kipness and Pedersen, III
 INDEPENDENT ADMINISTRATOR OF                     participating.
 THE ESTATE OF LYNDA CARROLL
 WILLIS, DECEASED, INDIVIDUALLY
 AND ON BEHALF OF LANCASTER
 BLUEGROVE, L.P., Appellee

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

     Subject to any agreement between the parties, it is ORDERED that appellee RAYGAN
BRYCE WADLE, INDEPENDENT ADMINISTRATOR OF THE ESTATE OF LYNDA
CARROLL WILLIS, DECEASED, INDIVIDUALLY AND ON BEHALF OF LANCASTER
BLUEGROVE, L.P. recover his costs of this appeal from appellant STEVEN K. TOPLETZ.


Judgment entered May 17, 2019




                                            –2–